Citation Nr: 0801132	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-15 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1955 to 
January 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the RO 
in Indianapolis, Indiana, which denied service connection for 
a bilateral hearing loss disability and tinnitus.


FINDING OF FACT

A hearing loss disability for VA purposes and tinnitus first 
became manifest many decades after service separation; the 
most probative evidence does not establish a link between any 
current hearing loss and tinnitus and a disease, injury or 
event in service.


CONCLUSIONS OF LAW

1.  The veteran's bilateral hearing loss was not incurred in 
or aggravated by active service, nor may bilateral 
sensorineural hearing loss be presumed to have been incurred 
inservice.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002 & West Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2007).

2.  The veteran's tinnitus was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf. See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence). The analysis below focuses on the most salient and 
relevant evidence and on what this evidence shows, or fails 
to show, on the claims. The veteran must not assume that the 
Board has overlooked pieces of evidence that are not 
explicitly discussed herein. See Timberlake v. Gober, 14 Vet. 
App. 122 (2000) (the law requires only that the Board address 
its reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant. Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value. When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.	Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims of entitlement to 
service connection for a bilateral hearing loss disability 
and tinnitus, VA has met all statutory and regulatory notice 
and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & West Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

Prior to and following the initial adjudication of the 
veteran's claim, letters dated in July 2003 and May 2005 
fully satisfied the duty to notify provisions. See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 
187. The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim. The letters told him to provide any relevant evidence 
in his possession. See Pelegrini II, at 120-121. Since the 
Board has concluded that the preponderance of the evidence is 
against the claims for service connection, any questions as 
to the appropriate disability ratings or effective dates to 
be assigned are rendered moot, and no further notice is 
needed. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
(SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, No. 2007-7130, 2007 WL 2694606 
(Fed. Cir. Sept. 17, 2007) [hereinafter Mayfield III].  As a 
matter of law, the provision of adequate VCAA notice prior to 
a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran has at no time 
referenced any private medical records or other outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, 
(2) evidence establishing an "in-service event, injury or 
disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication 
that the current disability may be related to the in-service 
event, and (4) insufficient evidence to decide the case.

The veteran was afforded medical examination to obtain an 
opinion as to whether his hearing loss or tinnitus conditions 
can be directly attributed to service.  Further examination 
or opinion is not needed on the hearing loss or tinnitus 
claims because, at a minimum, the preponderance of the 
evidence is against a finding that the claimed conditions may 
be associated with the veteran's military service.  This is 
discussed in more detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.	Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service. See 38 U.S.C.A. § 1110 (West 2002). Service 
connection may be granted for a chronic disease, including 
sensorineural hearing loss, if manifested to a compensable 
degree with one year following service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & West Supp. 
2007); 38 C.F.R. §§ 3.307, 3.309 (2007).

For the showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time. See 38 C.F.R. § 3.303(b) (2007). If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim. Id. Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service. See 38 
C.F.R. § 3.303(d).

For VA purposes, impaired hearing is considered a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability. See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The veteran contends that he incurred hearing loss and 
tinnitus as the result of in-service noise exposure.  For the 
reasons that follow, the Board concludes that service 
connection is not warranted.

The veteran was seen for a March 2004 VA examination, during 
which he reported tinnitus.  On the VA audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
35
40
LEFT
20
20
25
40
40

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 in the left ear.  Thus, 
the veteran has bilateral hearing loss for VA disability 
purposes.  See 38 C.F.R. § 3.385, supra.  While the examiner 
acknowledged that the veteran reported having tinnitus, it is 
not clear from the examination report that the veteran was in 
fact diagnosed with the condition.  However, in an effort to 
resolve any ambiguity in the veteran's favor and for purposes 
of this decision only, the Board will construe the 
examination report as reflecting a diagnosis of tinnitus.

The veteran's service medical records are negative for 
complaints, diagnosis or treatment of hearing trouble or 
tinnitus.  On examination in December 1957, prior to 
discharge, the veteran denied a history of ear trouble or 
hearing loss.  Physical examination revealed no abnormalities 
of the ears.  Audiological evaluation revealed 15/15 whisper 
voice testing. Based on this result, no hearing loss 
disability was present. Additionally, there is no evidence of 
sensorineural hearing loss within 1 year of service 
separation.  38 C.F.R. §§ 3.307, 3.309.  In fact, the 
earliest evidence of a hearing loss or tinnitus diagnosis is 
from 2004, over 45 years after the veteran's separation from 
service.

At the veteran's March 2004 VA examination, the examiner was 
asked to opine as to whether the veteran's hearing loss or 
tinnitus was attributable to his in-service noise exposure.  
The veteran reported that the hearing loss and tinnitus began 
in recent years.  After review of his service medical records 
and acknowledgement that the veteran did have noise exposure, 
the examiner indicated that it was unlikely that the 
disabilities were related to service.  The veteran's 15 years 
of working in a factory with heavy machinery exposure and the 
relatively recent onset of hearing loss and tinnitus made the 
relationship unlikely.  This medical opinion is not 
contradicted elsewhere in the record.  

The veteran now claims that the onset of his hearing loss and 
tinnitus is not recent.  Rather, he has had these conditions 
since service, but it is only in recent years that they have 
gotten much worse.  He also contends that in his 15 years of 
working in a factory, he was responsible for setting up 
computer equipment; he did not operate machinery and was not 
exposed to loud noise.  There is no evidence, independent of 
the veteran's own allegations, establishing his level of 
post-service noise exposure. There is no evidence of record 
to show that the veteran had any complaints, diagnosis or 
treatment of hearing loss or tinnitus prior to the filing of 
the present service connection claim in 2003, many decades 
following service separation.  Further, the veteran's claims 
file reveals that the veteran filed an unrelated claim for a 
right eye condition in 1971.  There was no mention at the 
time of the veteran having any hearing trouble or 
experiencing ringing in the ears.  

The Board acknowledges the veteran's personal statements 
regarding the source of his current hearing loss and 
tinnitus.  The veteran can attest to factual matters of which 
he had first-hand knowledge, e.g., working with heavy 
equipment that involved blasting on a daily basis and not 
being issued hearing protection.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  In this regard, the 
Board notes that the veteran is competent to attest to being 
exposed to high levels of noise in service.  The veteran as a 
lay person, however, has not been shown to be capable of 
making medical conclusions, thus, his statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Therefore, while the veteran is 
competent to report what he experienced in service, he does 
not have medical expertise.  In this regard, the veteran is 
not competent to state that the alleged in-service noise 
exposure caused his current hearing loss and tinnitus.  The 
VA examination report, which reflects a negative nexus 
opinion, is more probative in this case, and the Board 
concludes that the veteran does not have a current disability 
for which service connection may be granted.

Taking into account all of the relevant evidence of record, 
service connection for hearing loss and tinnitus is not 
warranted. As noted above, the veteran's service medical 
records to include his December 1957 separation examination 
report do not reflect any complaints of hearing loss or 
tinnitus in service, and there is no indication that the 
veteran was diagnosed with either condition within a year of 
his separation from service. The first medical evidence of 
record of hearing loss and tinnitus is more than 45 years 
after his period of service had ended. This period without 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claims on a 
direct basis. See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000). Further, as discussed above, the most probative 
medical evidence regarding etiology is the March 2004 VA 
compensation examination report which rules out a 
relationship between hearing loss and active service.

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claims for hearing loss and 
tinnitus. Consequently, the benefit-of-the-doubt rule does 
not apply, and the claims must be denied. 38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Entitlement to service connection for a bilateral hearing 
loss disability is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


